
	
		I
		111th CONGRESS
		1st Session
		H. R. 4265
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to establish and carry out a direct lending program for small
		  business concerns, and for other purposes.
	
	
		1.Direct lending program for
			 small business concerns
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish and carry out a loan program (in this section
			 referred to as the program) under which the Administrator is
			 authorized to make loans directly to eligible small business concerns.
			(b)Loan
			 amountEach loan made to an
			 eligible small business concern under the program shall be in an amount not
			 exceeding the lesser of—
				(1)10 percent of the
			 annual revenues of such concern (as determined by the Administrator of the
			 Small Business Administration); or
				(2)$500,000.
				(c)Loan interest
			 rateThe interest rate of a
			 loan made under the program shall be equal to the discount window primary
			 credit interest rate most recently published in the Federal Reserve Statistical
			 Release on selected interest rates (daily or weekly), and commonly referred to
			 as the H.15 release (or any successor publication), in the week preceding the
			 making of such loan.
			(d)Payments on
			 principalA small business
			 concern may not be required to make payments on the principal of a loan under
			 the program during the 2-year period beginning on the date on which such loan
			 is made.
			(e)FundingOf funds made available to the Secretary of
			 the Treasury under title I of the Emergency Economic Stabilization Act of 2008
			 (12 U.S.C. 5211 et seq.) that remain unobligated, the Secretary of the Treasury
			 shall make available to the Administrator of the Small Business Administration
			 $20,000,000,000 and the Administrator of the Small Business Administration
			 shall carry out the program using such funds.
			(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)Eligible small
			 business concernThe term eligible small business
			 concern means a small business concern that has been operating as a
			 small business concern for at least 2 years prior to the receipt by the
			 Administrator of an application from such concern for a loan under the
			 program.
				(2)Small business
			 concernThe term small
			 business concern has the meaning given such term under section 3(a) of
			 the Small Business Act (15 U.S.C. 632(a)).
				
